Title: To James Madison from George Hay and Others, 17 September 1804
From: Hay, George
To: Madison, James


Sir,
Richmond, September 17th, 1804.
The gentlemen who have associated for the purpose of writing a series of miscellaneous essays under the title of “The Rainbow,” in the Richmond Enquirer, indulge a hope of being aided in the prosecution of the design they have formed, by occasional communications from your pen. Discussions of a Theological nature, and such as may have a tendency to kindle Personal altercation, or Party animosity, are the only topics excluded from the “Rainbow.” The primary object of this association is to turn some portion of public curiosity into the channels of liberal enquiry and moral refinement, to awaken a livelier sensibility to the attractions and a more diffusive attention to the benefits of elegant literature and useful knowledge. Nothing, therefore, can more effectually promote the success of their design, than occasional communications from gentlemen of talents, whose distance from the City of Richmond, prevents them from becoming permanent members of an association, whose object every enlightened patriot must be anxious to attain.
It is hoped and expected, that every correspondent will contribute an essay once in every three months. Communications from correspondents will be addressed (post-paid) to the Editor of the Enquirer.




George Hay,
}
Corresponding Committee.


Meriwether Jones,


Peyton Randolph,




 